Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Viaud (US20110100236A1).
Regarding claim 1, Viaud discloses a bale chamber (fig.1: (26)) of an agricultural round baler (figs.1-4: (10)) (paragraphs 0002 and 0020-0021), comprising: 
a main frame (figs1-4.1: (20));  
a plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) supported by the main frame (paragraph 0024);
at least one belt (figs.1-4: (76)) engaging with at least one roller of the plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) (paragraph 0024), and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (paragraphs 0027-0030);  
a subframe movably (figs.1-4: (44)) connected to the main frame; and 
at least one follower roller (figs.1-4: 46, 48, 50, 52, 78 and 90) pivotally connected to the subframe at a first pivot axis (fig.2: (42)), the at least one follower roller (figs.1-4: (46, 48, 50, 52)) engaging with the at least one belt (figs.1-4: (76)) (paragraphs 0024 and 0028), and 
the subframe (figs.1-4: (44)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber (paragraphs 0027-0030).  

Regarding claim 8, Viaud discloses an agricultural round baler (figs.1-4: (10)) (paragraphs 0002 and 0020-0021), comprising: 
a pickup unit (fig.1: (32)) configured for picking up a crop material from a field (paragraph 0021); and 
a bale chamber (fig.1: (26)) configured for receiving the crop material from the pickup unit, comprising:
a main frame (figs1-4.1: (20));  
a plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) supported by the main frame (paragraph 0024);
at least one belt (figs.1-4: (76)) engaging with at least one roller of the plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) (paragraph 0024), and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (paragraphs 0027-0030);  
a subframe movably (figs.1-4: (44)) connected to the main frame; and 
at least one follower roller (figs.1-4: 46, 48, 50, 52, 78 and 90) pivotally connected to the subframe at a first pivot axis (fig.2: (42)), the at least one follower roller (figs.1-4: (46, 48, 50, 52)) engaging with the at least one belt (figs.1-4: (76)) (paragraphs 0024 and 0028), and 
the subframe (figs.1-4: (44)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber (paragraphs 0027-0030).  

Regarding claim 15, Viaud discloses a method of operating an agricultural round baler (figs.1-4: (10)) (paragraphs 0002 and 0020-0021), comprising: 
providing a bale chamber (fig.1: (26)) for the agricultural round baler, 
the bale chamber comprising 
a main frame (figs1-4.1: (20)), 
a plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) supported by the main frame (paragraph 0024),
at least one belt (figs.1-4: (76)) engaging with at least one roller of the plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) (paragraph 0024), and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (paragraphs 0027-0030), 
a subframe movably (figs.1-4: (44)) connected to the main frame; and 
at least one follower roller (figs.1-4: 46, 48, 50, 52, 78 and 90) pivotally connected to the subframe at a first pivot axis (fig.2: (42)), the at least one follower roller (figs.1-4: (46, 48, 50, 52)) engaging with the at least one belt (figs.1-4: (76)) (paragraphs 0024 and 0028);  
rolling the bale within the circulating chamber (paragraphs 0027-0030); and 
moving the subframe during formation of the bale so that the at least one follower roller moves in between a first position (fig.1) at the empty bale position of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber (paragraphs 0027-0030).  

Regarding claims 2 and 9, Viaud discloses wherein the subframe (figs.1-4: (44)) is pivotally (fig.2: (42)) connected to the main frame a main frame (figs1-4.1: (20)), 
and the first position (fig.1) of the at least one follower roller is a rearward position and the second position (fig.4) of the at least one follower roller is a forward position.  

Regarding claims 3, 10 and 17; Viaud discloses wherein the subframe (figs.1-4: (44)) is a free-floating subframe such that a tension of the at least one belt, during formation of the bale, controls and pivots the subframe, and the at least one follower roller will accordingly adjust a position of the at least one belt throughout formation of the bale (see the change in position of the belts (118, 120, and 124) of the bale forming means (76) between figures 1-4) (paragraphs 0028-0030).  

Regarding claims 7 and 14, Viaud discloses a first mechanical stop (paragraph 0026: the element (44) lies on a lower stop when the bale empty) and a second mechanical stop configured for contacting and limiting a movement of the subframe (paragraph 0029: the element (44) contact an upper stop when the bale reaches maximum possible size), 
the first mechanical stop is connected to the main frame and located rearwardly of the subframe (the main frame (20) is contained the entire elements that forms the bale, the lower stop is corresponding to rearwardly), and 
the second mechanical stop is connected to the main frame and located forwardly of the subframe (the main frame (20) is contained the entire elements that forms the bale, the upper stop is corresponding to rearwardly).  


Regarding claim 16, Viaud discloses wherein the subframe (figs.1-4: (44)) is pivotally (fig.2: (42)) connected to the main frame a main frame (figs1-4.1: (20)), 
and the first position (fig.1) of the at least one follower roller is a rearward position and the second position (fig.4) of the at least one follower roller is a forward position, and the step of moving the subframe comprises pivoting the subframe so that the at least one follower roller pivots in between the rearward position and the forward position (paragraphs 0027-0030).  


Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Underhill (US4956968A).

Regarding claim 1, Underhill discloses a bale chamber of an agricultural round baler (fig.1: (10)) (col.2 line 9-col.3 line 2), comprising: 
a main frame (fig.1: (12));  
a plurality of rollers (fig.1: (44, 46, 48, 50, 52)) supported by the main frame;
at least one belt (fig.1: (42)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.2) for engaging and rolling a bale (fig.2: (B));  
a subframe movably (figs.1-2: (28)) connected to the main frame; and 
at least one follower roller (figs.1-2: (30, 32, 34) pivotally connected to the subframe at a first pivot axis (figs.1-2: the arms 36 of the element (28) are pivotally mounted inside the main frame 12 on stub shafts 38), the at least one follower roller (figs.1-2: (30, 32, 34)) engaging with the at least one belt (figs.1-2: (42)), and 
the subframe (figs.1-2: (28)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.2) of the circulating chamber (col.3 lines 39-51).

Regarding claim 8, Underhill discloses an agricultural round baler (fig.1: (10)) (col.2 line 9-col.3 line 2), comprising: 
a pickup unit (fig.1: (22)) configured for picking up a crop material from a field; and 
a bale chamber (fig.1: the chamber of the bale (10)) configured for receiving the crop material from the pickup unit, comprising:
a main frame (fig.1: (12));  
a plurality of rollers (fig.1: (44, 46, 48, 50, 52)) supported by the main frame;
at least one belt (fig.1: (42)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.2) for engaging and rolling a bale (fig.2: (B));  
a subframe movably (figs.1-2: (28)) connected to the main frame; and 
at least one follower roller (figs.1-2: (30, 32, 34) pivotally connected to the subframe at a first pivot axis (figs.1-2: the arms 36 of the element (28) are pivotally mounted inside the main frame 12 on stub shafts 38), the at least one follower roller (figs.1-2: (30, 32, 34)) engaging with the at least one belt (figs.1-2: (42)), and 
the subframe (figs.1-2: (28)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.2) of the circulating chamber (col.3 lines 39-51).

Regarding claim 15, Underhill discloses a method of operating an agricultural round baler (fig.1: (10)) (col.2 line 9-col.3 line 2), comprising: 
providing a bale chamber (fig.1: (10)) for the agricultural round baler, 
the bale chamber comprising:
a main frame (fig.1: (12)), 
a plurality of rollers (fig.1: (44, 46, 48, 50, 52)) supported by the main frame,
at least one belt (fig.1: (42)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.2) for engaging and rolling a bale ((fig.2: (B)), 
a subframe movably (figs.1-2: (30, 32, 34) connected to the main frame; and 
at least one follower roller (figs.1-4: 46, 48, 50, 52, 78 and 90) pivotally connected to the subframe at a first pivot axis (figs.1-2: the arms 36 of the element (28) are pivotally mounted inside the main frame 12 on stub shafts 38), the at least one follower roller (figs.1-2: (30, 32, 34)) engaging with the at least one belt (figs.1-2: (42));  
rolling the bale within the circulating chamber; and moving the subframe during formation of the bale so that the at least one follower roller moves in between a first position (fig.1) at the empty bale position of the circulating chamber and a second position at the full bale position (fig.2) of the circulating chamber (col.3 lines 39-51).

Regarding claims 4, 11 and 18; Underhill discloses wherein the subframe comprises a pair of mounting plates (figs.1-2: (36)) which are pivotally connected to the main frame (figs.1-2: the arms 36 of the element (28) are pivotally mounted inside the main frame 12 on stub shafts 38).  

Claims 1, 4-6, 8, 11-13, 15 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Vodon (US5913805A).
Regarding claim 1, Vodon discloses a bale chamber of an agricultural round baler (fig.1: (10)) (col.3 line 35-col.4 line 36), comprising: 
a main frame (figs.1-4: (14));  
a plurality of rollers (fig.1: (33, 34, 35, 36, 37)) supported by the main frame;
at least one belt (figs.1-4: (32)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.3) for engaging and rolling a bale (fig.3: see the bale of fig.3);  
a subframe movably (figs.1-4: (41)) connected to the main frame; and 
at least one follower roller (figs.1-4: (43 and 44)) pivotally connected to the subframe at a first pivot axis (figs.1-4: the central pivot axis of the element (44)), the at least one follower roller (figs.1-2: (44)) engaging with the at least one belt (figs.1-4: (32)), and 
the subframe (figs.1-4: (41)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber.

Regarding claim 8, Vodon discloses an agricultural round baler (fig.1: (10)) (col.3 line 35-col.4 line 36), comprising: 
a pickup unit (fig.1: (16)) configured for picking up a crop material from a field; and 
a bale chamber (fig.1: the chamber of the bale (10)) configured for receiving the crop material from the pickup unit, comprising:
a main frame (figs.1-4: (14));  
a plurality of rollers (fig.1: (33, 34, 35, 36, 37)) supported by the main frame;
at least one belt (figs.1-4: (32)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.3) for engaging and rolling a bale (fig.3: see the bale of fig.3);  
a subframe movably (figs.1-4: (41)) connected to the main frame; and 
at least one follower roller (figs.1-4: (43 and 44)) pivotally connected to the subframe at a first pivot axis ((figs.1-4: the central pivot axis of the element (44)), the at least one follower roller (figs.1-2: (44)) engaging with the at least one belt (figs.1-4: (32)), and 
the subframe (figs.1-4: (41)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber.

Regarding claim 15, Vodon discloses a method of operating an agricultural round baler (fig.1: (10)) (col.3 line 35-col.4 line 36), comprising: 
providing a bale chamber (fig.1: the chamber of bale (10)) for the agricultural round baler, 
the bale chamber comprising:
a main frame (figs.1-4: (14));  
a plurality of rollers (fig.1: (33, 34, 35, 36, 37)) supported by the main frame;
at least one belt (figs.1-4: (32)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.3) for engaging and rolling a bale (fig.3: see the bale of fig.3), 
a subframe movably (figs.1-4: (41)) connected to the main frame; and 
at least one follower roller (figs.1-4: (43 and 44)) pivotally connected to the subframe at a first pivot axis ((figs.1-4: the central pivot axis of the element (44)), the at least one follower roller (figs.1-2: (44)) engaging with the at least one belt (figs.1-4: (32));  
rolling the bale within the circulating chamber; and moving the subframe during formation of the bale so that the at least one follower roller moves in between a first position (fig.1) at the empty bale position of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber (col.3 line 35-col.4 line 36).
Regarding claims 4, 11 and 18; Vodon discloses wherein the subframe comprises a pair of mounting plates (figs.1-4: (41)) which are pivotally (fig.1: (42)) connected to the main frame.  


Regarding claims 5, 12 and 19; Vodon discloses wherein the mounting plates (figs.1-4: (41)) of the subframe each have a triangular cross-section (figs.1-4: the shape of the element (41) is triangle) with a top portion which is pivotally connected to the main frame at a second pivot axis (figs.1-4: the top portion of the element (41) is pivotally connected to the frame (14) at the pivot element (42)) and a base portion which pivotally mounts the at least one follower roller at the first pivot axis (figs.1-4: the roller (44) is mounted on the bottom of the element (41)).  

Regarding claims 6, 13 and 20; Vodon discloses wherein the at least one follower roller comprises two follower rollers (fig.1: (43-44)) which are respectively pivotally connected to the base portion of each mounting plate of the subframe.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725